Citation Nr: 1103557	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-24 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 
1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision rendered by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Service-connected left knee disability is manifested by 
degenerative arthritis, resulting in motion limited to 5 to 120 
degrees, with pain on increased activities, but without objective 
evidence of recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee 
arthritis have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5256-5262 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide. 

Prior to initial adjudication of the Veteran's claim, he was sent 
a letter dated in September 2006 that satisfied the duty to 
notify provisions under the VCAA.  In the letter, the RO advised 
the appellant of the types of evidence that he needed to send to 
VA in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to present evidence showing that his service-connected 
left knee disability had worsened in severity.  He was informed 
of the responsibility to identify, or to submit evidence directly 
to VA.  He was advised that the RO would obtain any VA records or 
other identified medical treatment records.  Furthermore, the RO 
specifically requested that the Veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the Veteran of the evidence it had received in connection 
with the claim.   

To the extent applicable, the Court observed that a claim of 
entitlement to service connection consists of five elements, of 
which notice must be provided prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also 38 U.S.C.A. § 5103(a).  The September 2006 letter provided 
notice of these criteria.  

The Board also concludes VA's duty to assist has been satisfied.  
Available service treatment records are in the file.  The Veteran 
has identified outpatient treatment records through the VA.  VA 
obtained those records and they are associated with the Veteran's 
claims file.  The Veteran has not referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided a 
VA examination in October 2006.

Concerning this VA examination, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The report of the examination 
reflects that the examiner reviewed the Veteran's complete claims 
file, to include his service treatment records and past medical 
history.  They recorded his current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2010).  

Additionally, while the examination was conducted in October 
2006, there is no indication that the disability has worsened or 
evidence to suggest that another examination is required.  For 
instance, in June 2007, following the October 2006 VA 
examination, he was seen for VA treatment.  At such time, 
however, he reported that he took prescribed medication for his 
sore leg on an as needed basis and that he had "no new 
problems."  In short, absent probative evidence showing a more 
severe disability picture, further examination is not needed.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis  

The record reflects that service connection for a left knee 
disability has been in effect since 1954.  The original rating 
decision, dated in August 1954, described the disability as one 
characterized by rheumatoid arthritis.  An initial 10 percent 
disability rating was assigned.  Later, in 1959, following an 
essentially normal left knee x-ray and physical examination, the 
rating was reduced to zero percent.  In July 2004, the RO 
assigned a 10 percent disability evaluation, and characterized 
the left knee disability as simply "arthritis of the left 
knee."  The claim on appeal was initiated in August 2006.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Because this appeal has been 
ongoing for a lengthy period, and because the level of a 
Veteran's disability may fluctuate over time, the VA is required 
to consider the level of the Veteran's impairment throughout the 
entire period.  In this respect, staged ratings are a sensible 
mechanism for allowing the assignment of the most precise 
disability rating-one that accounts for the possible dynamic 
nature of a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 
(2007).

Additionally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination (to 
include during flare-ups and/or with repeated use), and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7(1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The service-connected left knee disability is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the rating assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2010) Diagnostic Code 5010 pertains to traumatic arthritis.  
Under such, arthritis, due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  

Full range of motion of the knee is from 0 degrees to 140 degrees 
in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260 for limitation of flexion, a 10 
percent disability rating is warranted for flexion limited to 45 
degrees; a 20 percent disability rating is assigned for flexion 
limited to 30 degrees; and a 30 percent disability rating is 
assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 
4.71a (2010). 

In addition, the Board notes that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic 
Code 5261 (leg, limitation of extension), both currently codified 
under 38 C.F.R. § 4.71a, may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5261 for limitation of extension of the leg 
provides that a 10 percent disability rating is warranted for 
extension limited to 10 degrees; a 20 percent disability rating 
is assigned for extension limited to 15 degrees; a 30 percent 
disability rating is warranted for extension limited to 20 
degrees; a 40 percent disability rating is assigned for extension 
limited to 30 degrees; and a 50 percent disability rating is 
warranted for extension limited to 45 degrees.  See 38 C.F.R. § 
4.71a.  

Here, evidence of record includes VA outpatient treatment records 
and the results of a VA examination.  The Board finds that after 
review of such, the criteria for an increased rating are not met.  

Here, on VA examination in October 2006, range of motion of the 
left leg was from 5 to 120 degrees.  This represents a 5-degree 
loss of normal extension and a 20-degree loss of normal flexion.  
While these finding show a mild degree of lost motion, they do 
not approximate the degree of loss of motion contemplated for a 
higher rating under Diagnostic Code 5260 or a separate 
compensable rating based on loss of extension under Diagnostic 
Code 5261.  Similarly, the VA outpatient treatment records, most 
notably, a July 2006 orthopedic clinic note, recorded full 
extension of the left leg and flexion to 120 degrees.  

In addition, even when considering the effects of pain on motion 
and functional loss, neither the objective findings nor the 
Veteran's subjective reports support the assignment of a higher 
rating.  For instance, during the October 2006 VA examination, 
the examiner noted that while there were complaints of pain upon 
leg flexion, such only resulted in an additional loss of 10 
degrees of flexion.  

The Board has also considered whether a separate compensable 
evaluation is warranted under Diagnostic Code 5257, pertaining to 
other impairment of the knee manifested by recurrent subluxation 
or lateral instability.  See VAOPGCPREC 
23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) and 
VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 
56,704 (1998).  The Veteran, in a January 2007 statement, 
indicates that he received a left knee brace "due to 
instability."  He also reports that he uses a cane to ambulate; 
otherwise, reportedly, his leg will buckle.  

Here, however, the weight of the evidence is against a finding 
that the left knee disability results in recurrent subluxation or 
lateral instability.  First, the Veteran's statements regarding 
instability made before his care providers differ from those 
provided to VA when seeking an increased rate of compensation 
benefits.  For instance, during the orthopedic consultation in 
July 2006, the Veteran made no mention of instability or buckling 
of the left knee.  Rather, he described complaints of pain on the 
medial side of knee, primarily when walking or standing.  An 
August 2006 physical therapy note indicates that the Veteran uses 
a cane and had an antalgic gait, however, the subjective 
complaints were of knee pain and not of any instability.  

The Board affords the Veteran's statements made during treatment 
to be of greater probative weight than those made to VA when 
seeking disability compensation benefits.  The Board notes that 
lay statements made when medical treatment was being rendered may 
be afforded greater probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate; statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care). 

In addition, objective medical evidence does not support the 
assignment of a separate disability rating on the basis of 
lateral instability or recurrent subluxation.  Even though the 
records note that the Veteran has a knee brace and uses a cane, 
the VA physical therapy records indicate that the focus of 
treatment was on eliminating pain and strengthening the knee.  A 
July 2006 physical therapy record indicated that there was "no 
instability on either knee."  Additionally, tests used to detect 
instability, such as Lachman and McMurray tests, were negative.  
The VA examiner also found no objective evidence of recurrent 
subluxation or lateral instability.  The report notes, [t]here is 
no instability of the knee.  Both anterior and posterior drawer 
signs were negative.  There was no medial or lateral 
instability."  

Reviewing other potentially applicable Diagnostic Codes, the 
evidence does not show ankylosis or dislocated semilunar 
cartilage as is required under Diagnostic Code 5258.  The 
evidence of record does not show surgery on the left knee.  As 
the evidence also does not show removal of semilunar cartilage 
that is symptomatic, Diagnostic Code 5259 does not apply.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  Lastly, there is no 
evidence of impairment of the tibia and fibula or genu recurvatum 
to warrant an increased evaluation under Diagnostic Codes 5262 or 
5263, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 
and 5263 (2010).  

In sum, the Board finds that a 10 percent evaluation for the left 
knee disability is appropriate based on the evidence of record.  
As the evidence of record shows that the symptoms of the left 
knee disability were consistent during the pendency of this 
appeal, a staged rating is not applicable.  The Board considered 
the most severe manifestations of the left knee disability, and a 
staged rating would not provide any benefit to the Veteran.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the rating schedule represent as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 3.321(a), 
(b)(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's left knee disability results in 
some functional loss, but such impairment, consisting of 
osteoarthritis with pain, swelling, and some limitation of 
motion, as described on examination, is contemplated by the 
pertinent rating criteria.  In sum, the rating criteria 
reasonably describe the disability.  Moreover, as discussed 
above, the Board has considered several potentially applicable 
diagnostic codes in rating the service-connected left knee 
disability.  In addition, the Veteran is not currently working 
and reported during VA examinations in February 2001 and May 2004 
that he retired.  During the May 2004 VA examination, for 
instance, he reported that was doing "fairly well" with the 
left knee during 40-45 years after service, that his symptoms had 
increased 6-7 years ago, and that he retired in 1997.  The 
disability is not shown to result in hospitalizations.  Hence, 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim for increased disability 
evaluations for service-connected left knee arthritis.  See 38 
U.S.C.A. §§ 5017(b); 38 C.F.R. § 4.3;Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for 
left knee arthritis is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


